EXHIBIT 10.31

Time Warner Inc. 2010 Stock Incentive Plan

Share Retention Version Bewkes 1 (10SOSRJBV1)

For Use from January 2013

TIME WARNER INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) “Benefits Cessation Date” means “Benefits Cessation Date” as defined in the
Employment Agreement.

(b) “Cause” means “Cause” as defined in the Employment Agreement.

(c) “Disability” means “Disability” as defined in the Employment Agreement.

(d) “Employment Agreement” means the Employment Agreement dated November 20,
2012 between the Participant and the Company, as such employment agreement may
be amended, superseded or replaced.

(e) “Expiration Date” means the date set forth on the Notice (as defined below).

(f) “Notice” means (i) the Notice of Grant of Stock Option that accompanies this
Agreement, if this Agreement is delivered to the Participant in “hard copy,” and
(ii) the screen of the website for the stock plan administration with the
heading “Vesting Schedule and Details,” which contains the details of the grant
governed by this Agreement, if this Agreement is delivered electronically to the
Participant.

(g) “Plan” means the equity plan maintained by the Company that is specified in
the Notice, which equity plan has been provided to the Participant separately
and forms a part of this Agreement, as such plan may be amended, supplemented or
modified from time to time.



--------------------------------------------------------------------------------

(h) “Severance Term Date” means “Severance Term Date” as defined in the
Employment Agreement.

(i) “Vested Portion” means, at any time, the portion of an Option which has
become vested, as described in Section 3 of this Agreement.

2. Grant of Option. The Company hereby grants to the Participant the right and
option (the “Option”) to purchase, on the terms and conditions hereinafter set
forth, the number of Shares set forth on the Notice, subject to adjustment as
set forth in the Plan. The purchase price of the Shares subject to the Option
(the “Option Price”) shall be as set forth on the Notice. The Option is intended
to be a non-qualified stock option, and as such is not intended to be treated as
an option that complies with Section 422 of the Internal Revenue Code of 1986,
as amended.

3. Vesting of the Option.

(a) In General. Subject to Sections 3(b) and 3(c), the Option shall vest and
become exercisable at such times as are set forth in the Notice.

(b) Change in Control. Notwithstanding the foregoing, in the event of a Change
in Control, the unvested portion of the Option, to the extent not previously
cancelled or forfeited, shall immediately become vested and exercisable upon the
earlier of (i) the first anniversary of the Change in Control or (ii) the
termination of the Participant’s Employment (A) by the Company other than
pursuant to Section 4.1 of the Employment Agreement or (B) by the Participant
pursuant to Section 4.2 of the Employment Agreement.

(c) Termination of Employment. If the Participant’s Employment with the Company
and its Affiliates terminates for any reason (including, unless otherwise
determined by the Committee, a Participant’s change in status from an employee
to a non-employee (other than director of the Company or any Affiliate)), the
Option, to the extent not then vested, shall be immediately canceled by the
Company without consideration; provided, however, that (i) if the Participant’s
Employment terminates due to death, Disability, a voluntary termination by the
Participant (other than pursuant to Section 4.2 of the Employment Agreement) or
a termination by the Company pursuant to Section 4.3 of the Employment
Agreement, the unvested portion of the Option, to the extent not previously
cancelled or forfeited, shall immediately become vested and exercisable, and
(ii) if the Participant’s Employment terminates pursuant to Section 4.2 of the
Employment Agreement, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall vest and become exercisable upon the
earlier of the Severance Term Date and the Benefits Cessation Date. If the
Participant is absent from work with the Company or with an Affiliate because of
a temporary disability (any disability other than a Disability), or on an
approved leave of absence for any purpose, the Participant shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated Employment, except to the extent that the Committee so determines
(any such determination shall be made pursuant to and consistent with the
Employment Agreement).

 

2



--------------------------------------------------------------------------------

  4. Exercise of Option.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, and the terms of the Employment Agreement (to the extent such
agreement provides for treatment of Options that is more favorable to the
Participant than clauses (i) – (v) of this Section 4(a)), the Participant may
exercise all or any part of the Vested Portion of the Option at any time prior
to the closing time of trading on the Expiration Date (or 5:00 p.m. Eastern time
on the Expiration Date, if earlier). Notwithstanding the foregoing, if the
Participant’s Employment terminates prior to the Expiration Date, the Vested
Portion of the Option shall remain exercisable for the period set forth below.
If the last day on which the Option may be exercised, whether the Expiration
Date or due to a termination of the Optionee’s Employment prior to the
Expiration Date, is a Saturday, Sunday or other day that is not a trading day on
the New York Stock Exchange (the “NYSE”) or, if the Company’s Shares are not
then listed on the NYSE, such other stock exchange or trading system that is the
primary exchange on which the Company’s Shares are then traded, then the last
day on which the Option may be exercised shall be the preceding trading day on
the NYSE or such other stock exchange or trading system.

(i) Death or Disability. If the Participant’s Employment with the Company and
its Affiliates terminates due to the Participant’s death or Disability, the
Participant (or his or her representative) may exercise the Vested Portion of
the Option for a period ending on the Expiration Date;

(ii) Retirement. If the Participant voluntarily terminates his Employment with
the Company and its Affiliates (other than pursuant to Section 4.2 of the
Employment Agreement) (A) prior to December 31, 2017, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(x) five (5) years following the date of such termination and (y) the Expiration
Date, or (B) on or after December 31, 2017, the Participant may exercise the
Vested Portion of the Option for a period ending on the Expiration Date;
provided, however, that if the Company or any Affiliate has given the
Participant notice that the Participant’s Employment is being terminated
pursuant to Section 4.1 of the Employment Agreement prior to the Participant’s
election to voluntarily terminate his Employment with the Company and its
Affiliates, then the provisions of Section 4(a)(iv) shall control;

(iii) Termination of Employment Pursuant to Sections 4.2 or 4.3 of the
Employment Agreement. If the Participant’s Employment with the Company and its
Affiliates is terminated by either the Company or the Participant pursuant to
Section 4.2 of the Employment Agreement or is terminated by the Company pursuant
to Section 4.3 of the Employment Agreement, the Participant may exercise the
Vested Portion of the Option for a period ending on the Expiration Date;

(iv) Termination by the Company for Cause. If the Participant’s Employment with
the Company and its Affiliates is terminated pursuant to Section 4.1 of the

 

3



--------------------------------------------------------------------------------

Employment Agreement, the Participant may exercise the Vested Portion of the
Option for a period ending on the earlier of (A) one month following the date of
such termination and (B) the Expiration Date; provided, however, that if the
Participant is terminated by the Company or an Affiliate for Cause on account of
one or more acts of fraud, embezzlement or misappropriation committed by the
Participant, the Vested Portion of the Option shall immediately terminate in
full and cease to be exercisable; and

(v) Transfers of Employment. If the Participant’s Employment is transferred to a
corporation, company or other entity that is not an Affiliate, the transfer
shall be treated like a termination by the Company pursuant to Section 4.3 of
the Employment Agreement.

(b) Method of Exercise.

(i) Subject to Section 4(a) of this Agreement, the Vested Portion of an Option
may be exercised by delivering to the Company at its principal office written
notice of intent to so exercise; provided that the Option may be exercised with
respect to whole Shares only. Such notice shall specify the number of Shares for
which the Option is being exercised, shall be signed (whether or not in
electronic form) by the person exercising the Option and shall make provision
for the payment of the Option Price. Payment of the aggregate Option Price shall
be paid to the Company, at the election of the Committee, pursuant to one or
more of the following methods: (A) in cash, or its equivalent; (B) by
transferring Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased to the Company and satisfying such other
requirements as may be imposed by the Committee; (C) partly in cash and partly
in Shares; or (D) if there is a public market for the Shares at such time,
subject to such rules as may be established by the Committee, through delivery
of irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the aggregate Option Price. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to the Shares subject to
the Option until the issuance of the Shares.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, the
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be necessary or advisable.

(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares or register the Participant’s ownership of
such Shares electronically. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the Shares to the
Participant, any loss by the Participant of the certificates, or any mistakes or
errors in the issuance of the certificates or in the certificates themselves.

 

4



--------------------------------------------------------------------------------

(iv) In the event of the Participant’s death, the Vested Portion of an Option
shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

(v) As a condition to the exercise of any Option evidenced by this Agreement,
the Participant agrees to hold, for a period of twelve (12) months following the
date of such exercise, a number of Shares issued pursuant to such exercise,
equal to 75% rounded down to the nearest whole Share) of the quotient of (A) and
(B), where (A) is the product of (1) the number of Shares exercised by the
Participant multiplied by (2) fifty percent (50%) of the excess of the Fair
Market Value of a Share on the date of exercise over the exercise price and
(B) is the Fair Market Value of a Share on the date of exercise. The holding
requirement related to Shares that is established in this Section 4(b)(v) shall
terminate with respect to the Options evidenced by this Agreement (as well as
any Shares issued pursuant to exercise of such Options) on the first anniversary
of the date of termination of the Participant’s Employment with the Company or
its Affiliates.

5. No Right to Continued Employment or Future Grants of Options. The Participant
understands that nothing contained herein constitutes an employment contract and
neither the Plan nor this Agreement shall be construed as giving the Participant
the right to be retained in the Employment of the Company or any Affiliate.
Further, the Company or its Affiliate may at any time dismiss the Participant or
discontinue any other relationship, free from any liability or any claim under
the Plan or this Agreement, except as otherwise expressly provided herein. The
Participant also agrees and acknowledges that grants of Options under the Plan
are discretionary and any grant of Options under the Plan does not imply or
create any obligation on the part of the Company to make any future grants of
Options to the Participant.

6. Legend on Certificates. The certificates representing the Shares purchased by
exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable under the Plan or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, any applicable
federal or state laws and the Company’s Articles of Incorporation and Bylaws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

7. Transferability. Unless otherwise determined by the Committee, an Option may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.

8. Withholding. The Participant may be required to pay to the Company or its
Affiliate and the Company or its Affiliate shall have the right and is hereby
authorized to

 

5



--------------------------------------------------------------------------------

withhold from any payment due or transfer made under the Option or under the
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of the Option, its exercise, or any
payment or transfer under the Option or under the Plan and to take such action
as may be necessary in the option of the Company to satisfy all obligations for
the payment of such taxes.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its General Counsel at the principal executive office of the Company,
with a copy to the Director, Global Stock Plans Administration, at the principal
executive office of the Company, and to the Participant at the address appearing
in the personnel records of the Company for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee.

11. Personal Data. The Company, the Participant’s local employer and the local
employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, tax payer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all stock option grants (including
number of grants, grant dates, exercise price, vesting type, vesting dates,
expiration dates, and any other information regarding options that have been
granted, canceled, vested, unvested, exercisable, exercised or outstanding) with
respect to the Participant, estimated tax withholding rate, brokerage account
number (if applicable), and brokerage fees (the “Data”). Participant understands
that Data may be collected from the Participant directly or, on Company’s
request, from Participant’s local employer. Participant understands that Data
may be transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive, possess, use, retain and transfer the
Data, in

 

6



--------------------------------------------------------------------------------

electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of common stock on the Participant’s
behalf by a broker or other third party with whom the Participant may elect to
deposit any shares of common stock acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.

12. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws, and any and all disputes between the Participant
and the Company or any Affiliate relating to the Option shall be brought only in
a state or federal court of competent jurisdiction sitting in Manhattan, New
York, and the Participant and the Company and any Affiliate hereby irrevocably
submit to the jurisdiction of any such court and irrevocably agree that venue
for any such action shall be only in any such court.

13. Entire Agreement. This Agreement, together with the Notice, the Plan and the
applicable provisions of the Employment Agreement, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or the Notice
shall affect or be used to interpret, change or restrict, the express terms and
provisions of this Agreement or the Notice; provided, that this Agreement and
the Notice shall be subject to and governed by the Plan, and in the event of any
inconsistency between the provisions of this Agreement or the Notice and the
provisions of the Plan, the provisions of the Plan shall govern; provided, that
the provisions of the Employment Agreement shall govern to the extent set forth
above.

14. Modifications And Amendments. The terms and provisions of this Agreement and
the Notice may be modified or amended as provided in the Plan.

15. Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.

 

7



--------------------------------------------------------------------------------

16. Reformation; Severability. If any provision of this Agreement or the Notice
(including any provision of the Plan or the Employment Agreement that is
incorporated herein by reference) shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, (i) such provision shall be reformed to the
minimum extent necessary to cause such provision to be valid, enforceable and
legal while preserving the intent of the parties as expressed in, and the
benefits of the parties provided by, this Agreement, the Notice, and the Plan or
(ii) if such provision cannot be so reformed, such provision shall be severed
from this Agreement or the Notice and an equitable adjustment shall be made to
this Agreement or the Notice (including, without limitation, addition of
necessary further provisions) so as to give effect to the intent as so expressed
and the benefits so provided. Such holding shall not affect or impair the
validity, enforceability or legality of such provision in any other jurisdiction
or under any other circumstances. Neither such holding nor such reformation or
severance shall affect the legality, validity or enforceability of any other
provision of this Agreement, the Notice or the Plan.

17. Entry into Force. By entering into this Agreement, the Participant agrees
and acknowledges that (i) the Participant has received and read a copy of the
Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan. The Participant acknowledges and agrees
that the Participant may be entitled from time to time to receive certain other
documents related to the Company, including the Company’s annual report to
stockholders and proxy statement related to its annual meeting of stockholders
(which become available each year approximately three months after the end of
the calendar year), and the Participant consents to receive such documents
electronically through the Internet or as the Company otherwise directs.

 

8